DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 21 November 2018 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-14 and 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 6 and 8, these claims depend from claim 1 and incorporate the limitations therein. These claims set forth a second surface distal across the substrate. The claims set forth that “the at least one vertical crack is disposed over at least one discrete portion of the second surface” as a limitation in the claim. It is not clear what was intended by the crack being disposed over the second surface. It is not clear if the thermal barrier coating extends over the first and second surface or if another meaning was intended by this phrase. 
Claims 7 and 9-14 depend from claims 6 and 8, respectively, and incorporate the limitations therein. Accordingly, claims 7 and 9-14 are rejected for the reasons set forth above in regards to claims 6 and 8.

In regards to claim 18, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 18 recites the broad recitation of “a superalloy”, and the claim also recites “a nickel-based superalloy, a cobalt-based superalloy, an iron-based superalloy” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Additionally, in the present instance, claim 18 recites the broad recitation of “an iron-based alloy”, and the claim also recites “a steel alloy, a stainless steel alloy” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 8,586,172 (Rosenzweig).
In regards to independent claim 1 and dependent claim 2-5 and 15-20, Rosenzweig is directed to coatings and articles suitable for use in high temperature environments. (Abstract) The high temperature applications include use in gas turbine assemblies. (1:7-8) Thermal barrier coatings are applied to airfoils and combustion components of the turbine, such as transition pieces and combustion liners. (1:9-15) Conventional thermal barrier coatings include “dense vertically cracked” coatings, which are characterized by a lamellar microstructure that includes elongated grains readily indicative of directional solidification to those skilled in the art. (3:20-24) The substrate may be any suitable support material, but in particular embodiments comprises a high-temperature alloy, such as a nickel-based or cobalt-based superalloy. (4:16-18) The thermal barrier coating comprises a ceramic material, such as an oxide, in particular stabilized zirconia, such as yttria-stabilized zirconia. (3:42-48) 
The density of material contained with domains is at least about 75% of theoretical density. (2:31-35) This overlaps the claimed ranges for the density. Therefore, a prima facie case of obviousness has been established. Additionally, both the prior art and the claimed percent of the theoretical density are inexact values with the term about. This would result in the ranges overlapping or being sufficiently close that one of ordinary skill in the art would expect them to have the same properties. 
In an embodiment shown in Figure 2, the coating 200 resembles a dense vertically cracked coating, in that it comprises a plurality of vertically oriented cracks 202 to provide strain tolerance. (3:49-52) The cracks may extend at least about 50% of the coating thickness. (3:66-4:2) As seen in the figure, these ranges for the cracks would also include extending through the entire thickness of the thermal barrier coating. 

    PNG
    media_image1.png
    863
    1012
    media_image1.png
    Greyscale

The instant claims do not set forth any requirements on what would or would not be considered to be a region within the coating. Therefore, the space between the cracks can be considered as being a second region that is free of vertical cracks while the portion with the crack is considered a first region. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784